NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TONI GOZ, on behalf of the Estate of Lynn       No.    19-15819
D. Travers,
                                                D.C. Nos.
                Plaintiff-Appellant,            2:16-cv-01848-RFB-PAL
                                                2:17-cv-01591-RFB-PAL
 v.

ALLIED COLLECTION SERVICES, INC.;               MEMORANDUM*
GRANT & WEBER, INC.; EXPERIAN
INFORMATION SOLUTIONS, INC.;
SILVER STATE SCHOOLS CREDIT
UNION; WELLS FARGO HOME
MORTGAGE,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                             Submitted June 9, 2020**
                             San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: MILLER and HUNSAKER, Circuit Judges, and SCHILTZ,*** District
Judge.

       Toni Goz, as administrator of the estate of Lynn Travers, appeals from the

district court’s grant of summary judgment in favor of Experian and Silver State

Schools Credit Union on Travers’s claims under the Fair Credit Reporting Act

(FCRA), 15 U.S.C. § 1681 et seq. We have jurisdiction under 28 U.S.C. § 1291.

We affirm.

       Before considering the merits, we have a duty to determine our jurisdiction

under Article III. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 95

(1998). Experian argues that Travers did not show that she suffered any concrete

harm as a result of the alleged FCRA violations. See Summers v. Earth Island Inst.,

555 U.S. 488, 496 (2009) (“[D]eprivation of a procedural right without some

concrete interest that is affected by the deprivation . . . is insufficient to create

Article III standing.”); accord Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549

(2016). But Travers did more than allege a violation of a bare procedural right. She

showed that the inaccurate information at issue was published to third parties, see

Robins v. Spokeo, Inc., 867 F.3d 1108, 1117–18 (9th Cir. 2017), and she testified

that the disclosure caused her emotional distress, see Drew v. Equifax Info. Servs.,




       ***
             The Honorable Patrick J. Schiltz, United States District Judge for the
District of Minnesota, sitting by designation.

                                            2
LLC, 690 F.3d 1100, 1109 (9th Cir. 2012). Because Travers sufficiently

demonstrated a concrete injury, we turn to the merits of the FCRA claims.

      We review the district court’s grant of summary judgment de novo. See

Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1153 (9th Cir. 2009). When

a consumer disputes “the completeness or accuracy of any item of information

contained in [his or her] file at a consumer reporting agency,” the FCRA requires

the consumer reporting agency, and any entity that furnished the information to the

agency, to reasonably “reinvestigat[e] . . . whether the disputed information is

inaccurate and record the current status of the disputed information, or delete the

item from the file.” 15 U.S.C. § 1681i(a)(1)(A); see id. § 1681s-2(b)(1); Gorman,

584 F.3d at 1154 (concluding that duties under the FCRA “are triggered ‘upon

notice of dispute’—that is, when a person who furnished information to a[n]

[agency] receives notice . . . that the consumer disputes the information”).

      Here, Travers notified Experian that it was inaccurately reporting certain

information in her consumer profile and requested that: (1) the Silver State

accounts report zero balances, (2) the Silver State accounts report that they were

“discharged in Bankruptcy,” rather than “charged off” multiple times, and (3) the

Wells Fargo account reflect the correct monthly balances. There is no dispute that

Experian and Silver State timely investigated and corrected those three

inaccuracies. Nor is there any dispute that Experian, after conducting the


                                          3
investigation, explained to Travers that if she still questioned the accuracy of the

information, then she could submit additional documents supporting her claim, add

a statement disputing the accuracy or completeness of the information, or directly

contact the entity that furnished the information.

      While Travers still questioned the accuracy of the date on which her Chapter

13 bankruptcy was reported as discharged, she never again contacted Experian or

Silver State before filing this action. The district court concluded that “[a]lthough

the date of the bankruptcy may have continued to be misreported after the

conclusion of the reinvestigation,” there was no genuine dispute of material fact on

whether Travers notified Experian of that specific reporting error. See 15 U.S.C.

§ 1681i(a)(1)(A). We agree.

      Nothing in Travers’s notice to Experian, or in the supporting documents that

she provided, indicated that Experian was inaccurately reporting the date on which

her bankruptcy was discharged. Travers’s failure to provide adequate notice of this

reporting error therefore “limit[ed] the scope of [Experian’s and Silver State’s]

dut[ies] . . . by excusing a more limited investigation.” Drew, 690 F.3d at 1107

(emphasis in original) (citing Gorman, 584 F.3d at 1157 n.11). Goz argues that we

have liberally construed the FCRA’s notice requirements, but she cites no case in

which we have permitted a consumer to prevail on an FCRA claim without first




                                          4
putting the credit reporting agency on notice of the information that is disputed.

See id.

      AFFIRMED.




                                          5